UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

____________________________________________________________ X
MAX TORGOVNICK,

Plaintijj”,

-against-
17 Civ. 1782 (PAC)

SOULCYCLE, INC.,

Defendant. : OPINION & ORDER
____________________________________________________________ X

HONORABLE PAUL A. CROTTY, United States District Judge:

This is a single-Plaintiff employment discrimination case. Plaintiff Max 'I`orgovnick
(“Torgovnick”), who Was employed by Defendant Soulecle, lnc. (“SouiCycle”), claims he Was
discriminated against on the basis of disability, denied reasonable accommodations, and
retaliated against for seeking medical leave, in violation of the Americans With Disabilities Act
of 1990, 42 U.S.C. § 12101 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.,
the New York State Human Rights Law, N.Y. Exec. LaW § 296 er seq., and the New York City
Human Rights Law, N.Y. Admin. Code 8-101, et seq. He has filed voluminous discovery
requests Which appear to be disproportionate to the needs of the case.

Torgovnick moves now to compel production of several categories of documents and
attorneys’ fees. Soulecle objects on the bases that it has already produced documents in
response to several of these requests and Torgovnick’s requests are otherwise overly broad,
unduly burdensome, duplicative, and seek in‘elevant information

The Court holds that While Plaintiff is entitled to some of the requested discovery, the

bulk of his requests are denied.

BACKGROUND
I. Alleged I)iscrimination

According to the amended complaint, Plaintiff was employed by Soulecle in a few
different roles, starting as a studio instructor at the East 63rd Street Studio in New York City,
(ECF No. 7 il 17), advancing to Key Holder/Manager on Dnty at the East 63rd Street Studio, (id.
1111 25_28), and ending up as East Coast Programming Coordinator at Soulecle’s corporate
office, (id. 11 28). While he was at the East 63rd Street Studio, Plaintiff asserts he was provided
with reasonable accommodations (i.e. flexible scheduling, regular one~on-one meetings to
discuss progress and goals, and in the moment feedback) for his medical conditions (i.e.
Attention Deficit Hyperactivity Disorder, anxiety, panic attacks, a sleep disorder, and bi-polar
disorder). (Id. 111§ 19-28.) Plaintiff claims these medical conditions affected his ability to sleep
and arrive to work on time. (Id. 11 23) Plaintiff states, however, that he was not provided with
similar requested reasonable accommodations when he went to Work at Soulecle’s corporate
office, and that he was subject to harassment and discrimination there because of his medical
conditions (Id. 1§1{ 29-42.) He complains that supervisors yelled at him for wearing headphones,
(id. 1§ 31), failed to properly train him, (ia'. 1[ 32), and refused to meet with him to discuss his
concerns, (t`d. 11 36).

Plaintiff states he made several attempts to meet with a Human Resources representative
about this allegedly harsh treatment, which he says exacerbated his medical conditions, caused
him to take a sick day, and caused strong symptoms upon returning to work. (Id. 1§1[ 52-57.)
Plaintiff claims that on the day he returned, he was denied requested medical leave, a modified
work schedule, or telecommuting, and was fired. (Id. 1111 57-”59.) Plaintiff states he was told that

he would not have been fired if he had not asked for medical leave. (Id. ll 60.)

II. Discovery

On April 5, 2018,l Plaintiff served 91 document requests and 8 interrogatories (ECF No.
23 EX. C.) Plaintiff claims that Defendant initially “responded with wholesale, boilerplate
objections to every single request.” (ECF No. 23 1111 17-18.) He also complains that Defendant
immmmmeMMy%dwmmmmwnmmwmmmwmmmmmwmwwamgmmmm
of requests, and did not provide a privilege log. (Id. 11 18.)

The parties met and conferred in lune and luly 2018, (id. 1111 20~21), and Plaintiff agreed
to limit his requests in a luly 3, 2018 letter, (ia'. 1111 20, 31 & Ex. E). Plaintiff acknowledges that
Defendant produced 229 additional documents on August 3, 2018-the agreed~upon date for
completed document production_and 50,712 documents Without Bates stamps or other
identifying information on a flash drive on August lO, 2018. (Id. 1111 23-25). Plaintiff claims that
Defendant identified remaining objections to document requests in an August l§, 2018 email,
but “did not address all the open questions regarding the production.” (Id. 1111 27-28.)

According to Plaintiff, Defendant has been deficient by producing documents such that it
is “impossible to know (i) which requests the documents purport to respond to, (ii) which or
whose files they were derived from, (iii) how the emails that were produced were identified or
selected, and (iv) whether the responses were compiete.” (Id. 11 30.) In addition, Plaintiff
complains that documents that should have been produced in response to certain requests are
missing from Defendant’s production (Id. 11 31.) ln his Motion to Compel, Plaintiff takes issue
with Defendant’s production of documents in response to Requests 16~W19, 24~»26, 34, 36-37,

40-41, 59_61, 64, 74-80, 82"»»83, 8&87.

 

l Plaintiff`s First Set of Document Demands and Interrogatories is dated April 5, 2015. (ECF No. 23 Ex. C at
12.) The Court assumes this is a mistake and the correct date is 2018 (ECF No. 23 11 16.)

DISCUSSION
I. Legal Standard

A. Motion to Compel

Federal Rule of Civil Procedure 26 defines the scope and limits of discovery:
Parties may obtain discovery regarding any nonprivileged matter that is relevant
to any party’s claim or defense and proportional to the needs of the case,
considering the importance of the issues at stake in the action, the amount in
controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the
burden or expense of the proposed discovery outweighs its likely benefit . . .

Ped. R. Civ. P. 26(b)(1).

A party may move to compel discovery under Federal Rule of Civil Procedure 37 after
conferring with the opposing party in good faith. Fed. R. Civ. P. 37(a)(l). On a motion to
compel, the movant “must demonstrate that the information sought is discoverable, including,
among other things, that it is relevant.” Johnson v. J. Walter Thompson U.S.A., LLC, No.
l6ClV18053POJCF, 2017 WL 3055098, at *2 (S.D.N.Y. J nly 18, 2017). The movant must be
able to show relevance and that the disclosure demand is proportionate to the needs of the case.
In other words, the days of $100 discovery for $10 cases are over.

Of course, courts have flexibility and discretion in assuring that the requested information
sought is relevant and “reasonably proportional to the value of the requested information, the
needs of the case, and the parties’ resources.” Chen-Oster v. Goldman, Sachs & Co., 293 F.R.D.
557, 562 (S.D.N.Y. 2013) (internal citation omitted). Accordingly, courts should limit discovery
if: “(i) the discovery sought is unreasonably cumulative or duplicative, or can be obtained from
some other source that is more convenient, less burdensome, or less expensive', (ii) the party

seeking discovery has had ample opportunity to obtain the information by discovery in the

action; or (iii) the proposed discovery is outside the scope permitted by Rule 26(b)(l).” Fed. R.

Civ. P. 26(b)(2)(C).

II. Analysis

Plaintiff’ s requests for production of documents are numerous and broad for a single~

Plaintiff employment discrimination case. Defendant has produced tens of thousands of

documents and met and conferred in good faith in an attempt to resolve outstanding discovery

issues. Still, Plaintiff is entitled to some limited additional discovery relevant to Plaintiff’s

claims of discrimination and retaliation

A.

Documents Reiating to the Other Employees Who Served in a Programming
Coordinator Role (Request Nos. 16_19, 34, 40~41, 59)

16. All documents that set forth the tasks assigned to each individual, including
Plaintiff, who served in a programming coordinator role.

17. All documents that relate to any training received by each individual,
including Plaintiff, who served in a programming coordinator role.

18. All documents that relate to the performance of each individual, including
Plaintiff, who served in a programming coordinator role.

19. The personnel files of all individuals who served in a programming
coordinator role.

34. All documents that evidence any mistakes or errors made by programming
coordinators other than Plaintiff.

40. All documents that relate to the assignment of a project relating to the
coordination of the holiday vacation request schedule to any programming
coordinator, including Plaintiff.

41. All documents that relate to performance of any programming coordinator,
including Plaintiff, with respect to the coordination of the holiday schedule
request.

59. The personnel file of Ashley Crosman.

Plaintiff agreed to limit these requests to the years 2015 and 2016. (BCF No. 23 at 10.)

Plaintiff alleges that Defendant c‘did not produce any documents relating to whether 1other

program coordinators] were assigned the same tasks or the additional tasks the plaintiff was, the
training they received, how their managers treated the mistakes they made, or their personnel
files”_documents Plaintiff claims are relevant to show “differential treatment and
discrimination,” “the legitimacy offered for his termination, pretext and retaliation.” (Id. at 11.)

Defendant claims that it has produced documents in response to Requests 16-19, 34, and
41, and that the requests are otherwise overbroad, irrelevant, and not proportionate to Plaintiff’s
needs. (ECF No. 27 at 8~10.) In particular, Defendant asserts that it has produced offer letters,
employment agreements, and performance reviews for the relevant time period for seven
programming coordinators other than Torgovnick: Stephanie Locey; Sydney Thompson; Georgia
Mcintyre; Ashley Crossman; Jason Haro; Julia Superka; and Lindy Flowers. (Id. at 9.)
Defendant suggests that production “of the entire personnel file of each individual who served in
a programming coordinator role and Ashley Crossman” beyond what Defendant has produced
already is unnecessary because it would result in production of files of individuals with no
connection to Plaintiff and his claims. (Id. at 10.)

Defendant is correct‘, Plaintiff is not entitled to the entire personnel files of every
programming coordinator regardless of their connection to Plaintiff. Where a single employee
brings a claim of disparate treatment, courts ordinarily limit discovery to “information regarding
employees who are similarly situated to the Plaintiff.” Rubinow v. Ingelheim, No. CIVA 3:08-
CV~1697VLB, 2010 WL 1882320, at *5 (D. Conn. May 10, 2010) (citing Mazzella v. RCA
Global Communications, 642 F.Supp. 1531, 1547_48 (S.D.N.Y.l986) (similarly situated
employees are those who “must have reported to the same supervisor as the plaintiff, must have
been subject to the same standards governing performance evaluation and discipline, and must

have engaged in conduct similar to the plaintiffs without such differentiating or mitigating

circumstances that would distinguish their conduct or the appropriate discipline for it”)).
Limiting production to seven similarly situated individuals is reasonable and within that group to
documents dealing with programming coordinator tasks (i.e. job description), training,
disciplinary records, and accommodations, if any.

B. Documents relating to Plaintiff’s supervisors (Request Nos. 24~26, 60-61)

24. All documents that relate to the performance of all individuals who had
supervisory or managerial responsibilities over Plaintiff

25. The personnel file for each individual who had supervisory or managerial
responsibilities over Plaintiff.

26. All documents that relate to the removal, termination or resignation of any
person who had supervisory or managerial responsibilities over Plaintiff

60. The personnel files of Sarah Kiernan, lordan Pianin-Kafenbaum, Kaili
Stevens, Kathleen Toth and .loe Miller.

61. All documents relating to any complaint by any employee regarding Sarah
Kiernan, Jordan Pianin~Kafenbaum, Kaili Stevens, Kathleen Toth and/or Joe
Miller.

Plaintiff agreed to limit Request Nos. 24~26 to the years 2015 and 2016, Request No. 60
to complaints and performance related documents, and Request No. 61 to complaints relating to
discrimination failure to accommodate, the work environment, and management style. (ECF
No. 23 at ll.) Still, Plaintiff complains that Defendant only produced documents “to the extent
they contain information relating to plaintiff or ‘formal’ complaints lodged against [the
supervisors],” (ECF No. 23 at 11), and claims the additional requested documents are relevant to
show “differential treatment and discrimination,” “the legitimacy offered for his termination,
pretext and retaliation,” (id. at 12).

Defendant asserts that “[t]hese requests are overbroad and irrelevant to Plaintiff’s claims
to the extent they are not directed at information concerning Plaintif .” (ECF No. 27 at ll.)

Defendant further indicates that Requests 25 and 60 are duplicative of other requests, and that

performance evaluations of Plaintiff’s supervisors and managers are irrelevant to whether
Plaintiff was treated differently from his peers. (Id. at ll-l2.) Defendant also claims that “any
complaint by any employee that is unrelated to disability discrimination or retaliation is
irrelevant and overbroad.” (Id. at 12.)

The Court agrees that Request Nos. 24~26 are overbroad and seek documents irrelevant
to Plaintiff’ s claims. Request Nos. 60~61 are narrower, as they limit the requested documents to
the supervisors Plaintiff named in the amended complaint Plaintiff is entitled to discover any
claims of disability discrimination, harassment, or retaliation that have been lodged against the
managers and supervisors with whom Plaintiff interacted, if such documents exist If so, the
documents would be probative of discriminatory intent against or differential treatment of
Plaintiff or employees with mental disability. See Ri Scm Kuen Chcm v. NYU Downtown Hosp.,
No. 03 CIV. 3003 (CBM), 2004 WL 1886009, at *5 (S.D.N.Y. Aug. 23, 2004) (“lnformation
regarding other complaints of sexual harassment made by defendants’ employees and actions
taken in response thereto is clearly relevant to plaintiffs ability to make out her prima facie case
of retaliation.”).

Accordingly, Defendant is directed to produce documents relating to any complaints
regarding disability discrimination, retaliation, medical leave, failure to provide reasonable
accommodations and harassment by Sarah Kiernan, lordan Pianin-Kafenbaum, Kaili Stevens,

Kathleen Toth, and/or loe Miller. (Request Nos. 60-61.)

C. I)ocuments relating to reasonable accommodations (Request Nos. 36 and 37)

36. All documents that relate to any request for reassignment by any employee
other than Plaintiff and the response to such request

37. All documents that relate to any requests Soulecle has received from
employees for reasonable accommodations and the response to such requests

8

Plaintiff agreed to limit these requests to the years 2015 and 2016. (ECF No. 23 at 12.)
Defendant states that because it does not maintain a central depository of this information,
responding to Request No. 36 “would require reviewing the files and records of hundreds (or, if
extended beyond the corporate office, potentially thousands) of other employees, the
overwhelming majority of Whom have no connection to Plaintiff or the claims in this lawsuit.”
(ECF No. 27 at 13.) For that reason, Defendant claims it would be unduly burdensome to
respond to this request, where “there is no reason whatsoever to believe it would lead to the
discovery of evidence that is probative of Plaintiff" s claims.” (Id.) Defendant similarly objects
to Request No. 37 on relevance grounds and because it would be difficult to review and locate
the requested documents without a central depository. (Id.)

Plaintiff contends that how Defendant handled requests for other employees who
requested reasonable accommodations or reassignments is relevant to whether Plaintiff was
treated differently from other employees because he sought accommodations for his medical
conditions (ECF No. 23 at 12~13.)

Request No. 36 is overly broad, unduly burdensome, and would result in the production
of irrelevant documents about employees who have nothing to do with Plaintiff or his claims. To
the extent Request No. 36 seeks relevant documents regarding reasonable accommodations,
however, it is also duplicative of Request No. 37. Documents regarding requests for reasonable
accommodations made to the managers and supervisors with whom Plaintiff interacted_S arah
Kiernan, lordan Pianin»Kafenbaum, Kaili Stevens, Kathleen Toth, and/or Joe Miller_are
relevant to Plaintiff’ s claims. See Ri Sau Kuen Chan, 2004 WL 1886009, at *5. The Court

denies Plaintiff’ s motion to compel with respect to Request No. 36, but directs Defendant to

respond to Request No. 37, but only to the extent the documents relate to requests for reasonable
accommodations made to Plaintiff" s direct managers and supervisors

B. Request No. 64: All severance agreements offered by Soulecle to any
departing employee.

Plaintiff agreed to limit this request to the years 2014 and 2016. (ECF No. 23 at 13.)
Plaintiff contends that “[i]f other employees were terminated, but were offered severance, this
would provide further evidence of discrimination and retaliation.” (ECF No. 23 at 13.)
Defendant asserts that this request is overbroad, irrelevant, unduly burdensome, and not
proportionate to the needs of this case, particularly because Defendant does not have a formal
policy or practice of offering severance agreements (ECP No. 27 at 14.) The request is far too
broad. Plaintiff does not assert that he is owed a severance payment he never received due to the
alleged discrimination or retaliation, and mentions severance agreements nowhere in his
amended complaint The inferences Plaintiff points to are strained and do not support a finding
of relevance Plaintiff’s motion to compel documents relating to severance payments is denied.

E. Request No. 75: Plaintiff’s email box

Defendant states it complied with this request by producing over 50,000 emails from
Plaintiff’ s email account from when he was promoted to East Coast Programming Coordinator to
his termination (ECF No. 27 at 15.) Plaintiff claims this production is incomplete because the
volume is c‘miniscule” and because Defendant produced these documents without Bates stamps
or other identifying information to determine how the documents were selected for production or
who are the custodians of the documents (ECF No. 23 at 13~15.)

The Declaration of Jason A. Zoldessy, Esq. and Defendant’s Memorandum of Law in
Opposition to Plaintiff s Motion to Compel describes how the flash drive containing 50,000

emails is organized (ECF No. 26 1111 18H23; ECF No. 27 at 15~16.) Specifically, Zoldessy

10

indicates that the emails Were from Plaintift"s inbox, that “[u]pon information and belief,

Plaintiff personally categorized and organized the electronic folders containing the documents,”

and that “[a]ll the e-mails in the Plaintiff s inbox were produced in the format as they existed at

the time of Plaintifi’s termination.” (ECF No. 26 1111 20-21.) Given that the parties did not

specify a format for production of electronically stored information, this description is

reasonable and the production complies with Federal Rule of Civil Procedure 34, which requires

a party to produce electronically stored information “in a form or forms in which it is ordinarily

maintained or in a reasonably usable form or forms.” Fed. R. Civ. P. 34(b)(2)(E)(ii). Moreover,

50,000 emails is not “rniniscule” and Plaintiff has provided no factual support that Defendant has

not complied with this request Plaintiff’s motion to compel these documents is denied.

F.

Calendars, Emaiis and Phones of Super'visors and Human Resource contact
(Request Nos. 74, 76-80, 82-83)

74. All calendars, date books, appointment books, diaries or the like used by
Noelle Banks, Kaili Stevens, Kathleen Toth and Joe Miller covering the period
from June 2015 through Plaintiff’s termination and any entries in such documents
post-termination which relate or refer to Plaintiff.

76. All emails, text messages and other electronic communications between Kaili
Stevens and Plaintiff.

77. All emails, text messages and other electronic communications between
Kathleen Toth and Plaintiff

78. All emails, text messages and other electronic communications between Joe
Miller and Plaintiff

79. All emails, text messages and other electronic communications between
Noelle Banks and Plaintiff `

80. All emaiis sent or received by any human resource, managerial or supervisory
employees, including but not limited to Noelle Banl<s, Kaili Stevens, Kathleen
Toth and Joe Miller, that mention or relate to Plaintiff.

82. Documents sufficient to identify any telephone number, cell phone number
maintained and used by Kaili Stevens, Kathleen Toth and/or .Toe Miller for the
years 2014 to present

11

83. Documents sufficient to identify any email address maintained and used by
Kaili Stevens, Kathleen 'I`oth and/or Joe Miller for the years 2015 to present

Plaintiff agreed to limit Request Nos. 74“80 to the year 2015, Request No. 82 to
telephones used to communicate in connection with Soulecle work during the year 2015, and
Request No. 83 to email used to communicate in connection With Souleclc Work during the
year 2015. (ECF No. 23 at 15.) Relevant emails and calendar entries have already been
produced from Plaintiff"s inbox. (ECF No. 27 at 15.) Calendar entries for Plaintiff’s supervisors
post~termination are irrelevant to Plaintiffs claims of discrimination and retaliation when he
worked at Soulecle. Plaintiff does not make any assertions about the relevance of the requested
phone numbers or text messages To the extent there are emails among Plaintiff’s supervisors or
Human Resources relating to Plaintiff’ s termination and/or claims of discrimination or retaliation
responsive to these requests, those documents would be duplicative of those the Court ordered
Defendant to produce in response to Request No. 61 snpra. Plaintiff s motion to compel
production of these documents is denied

G. Other complaints (Request Nos. 86-87)

86. All documents relating to any complaint by any employee relating to
Soulecle’s work environment

87. All documents relating to incidents, reports, claims, or complaints of
discrimination, violations with respect to family medical leave, failure to provide
reasonable accommodations, retaliation, or harassment by or on behalf of any
employee of Soulecle and all investigations, dispositions, resolutions, settlement
agreements, decisions, orders, and judgments involving any such incidents,
reports, claims or complaints

Plaintiff agreed to limit these requests to complaints by employees in the New York
corporate office for the period 2014 to 2016. (ECP No. 23 at 15 .) Defendant claims that this
request is duplicative, overbroad, disproportionate, and unduly burdensome, as “[n]one of these

complaints, if they exist, concern Plaintiff or the allegations asserted in his Cornplaint.” (ECF

12

No. 27 at 16.) Plaintiff claims that these documents are relevant to Defendant’s policies against
discrimination and retaliation and could show “general patterns of discrimination, which is
relevant to proving discriminatory intent.” (ECF No. 23 at 15.)

The Court agrees that these requests are overly broad and duplicative, as relevant
documents would fall within the requests with which Defendant has already complied or for
which the Court has ordered compliance (e.g. Request Nos. 19, 37, 61). Plaintifi’s motion to
compel production of these documents is denied
III. Attorneys’ Fees

There is no basis for an award of attorneys’ fees under Federal Rule of Civil Procedure
37. Defendant’s counsel negotiated in good faith; took correct legal position and made
legitimate objections; and produced responsive documents While the Court has directed further
limited production, it denies the great bulk of Plaintiff’s requests

To sum up, Defendant met and conferred with Plaintiff and lodged objections to the
scope and burden of production that were substantially justified This meets the legal
requirements and an award of attorneys’ fees would be unjust. See Fed. R. Civ. P. 37(a)(5)(A);
see also Cullins v. Heckler, 108 F.R.D. 172, 177 (S.D.N.Y. 1985). Plaintist motion for
attorneys’ fees is denied.

CONCLUSION

The Clerk is directed to terminate the motion at Docket 22.

Dated: New York, New York SO ORDERED

october §§ 2018 %
, arm

PAUL A. CROTTY
United States District ludge

 

13

